618 N.W.2d 599 (2000)
In re Petition for REINSTATEMENT to the Practice of Law OF Michael A. PINOTTI.
No. C8-97-1955.
Supreme Court of Minnesota.
November 6, 2000.

ORDER
On August 3, 1999, this court reinstated petitioner Michael A. Pinotti to the practice of law subject to one year of supervised probation and numerous conditions, including the following:
Until further order, petitioner shall not engage in litigation of any matters except routine debt collection and personal injury without associating with counsel experienced in the area of the proposed litigation and obtaining that attorney's signature on all pleadings and briefs.
On September 12, 2000, this court denied petitioner's motion to remove the above-stated practice restriction because the court found that petitioner had not submitted sufficient evidence to support removal. However, petitioner was instructed that the court would reconsider the motion upon the submission of additional evidence.
Petitioner has submitted additional evidence in support of his motion, including affidavits from his probation supervisor and two colleagues, all of whom offer the opinion that petitioner is fit to resume the practice of law without the above-stated restrictions.
This court has reviewed the file and concludes that petitioner appears to be fit to resume the practice of law without the above-stated restriction.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that petitioner's motion to lift the practice restriction *600 contained in the August 3, 1999 reinstatement order is granted.
BY THE COURT:
Alan C. Page
Associate Justice
RUSSELL A. ANDERSON, J., took no part in the consideration or decision of this case.